Citation Nr: 1420335	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-42 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1974 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was previously remanded for development by the Board in March 2013.  The March 2013 Board decision additionally granted a reinstatement of the Veteran's 20 percent disability rating for his thoracolumbar spine, which was previously reduced in a September 2010 rating decision.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is needed prior to further adjudication of the claims.  

Regarding the Veteran's claim for an increased thoracolumbar spine disability rating, to include any separate ratings for neurological disabilities, the Board recognizes that the most recent supplemental statement of the case (SSOC) was issued in May 2013.  Following the certification of the appeal in May 2013, the Veteran submitted additional evidence in the form of private treatment records in September 2013 in support of his claim.  That additional evidence, received in September 2013, has not yet been considered by the agency of original jurisdiction, nor was it accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2013).  

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the newly submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).   Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication.

Additionally, a claim for a TDIU due to low back disability was raised in the Veteran's September 2013 private treatment record.  The Veteran's private physician stated that the the Veteran's lumbar disability contributes to severe limitations and severe impairment and makes the Veteran unemployable.  In August 2012, the Veteran submitted a VA Form 21-8940 which indicated that the Veteran was unable to obtain employment.  The Veteran's claim for TDIU was adjudicated in a September 2013 rating decision, and the Veteran received VCAA notice for TDIU in April 2013.  However, the statements made by the Veteran's physician were made in conjuction with the Veteran's treatment for his lumbar spine disability and subsequent to the previous denial of a TDIU.  Therefore, pursuant to
Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is part and parcel of the Veteran's claim for an increased rating for his lumbar spine.  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim in conjunction with his increased rating for his lumbar spine claim.  Therefore, on remand, he should be provided with such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims for entitlement to an increased rating for a lumbar spine disability and entitlement to a TDIU due to a low back disability adjudicated, to include consideration of all evidence received subsequent to the May 2013 SSOC.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


